DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 26 April 2022, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-3, 6-13, 15-16, and 18-19 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney Amanda Miller on 10 May 2022.
The application has been amended as follows: 
15. (Amended) The bedding article of claim 1[[14]], wherein the second area of the larger second sized space is 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 150%, 200%, 300%, 400%, or 500% greater than the first area of the first sized space.

Allowable Subject Matter
Claims 1-3, 6-13, 15-16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Examiner notes that US 20200179641 A1 to Russin, US 20170295961 A1 to Alletto, and US 20120186015 A1 to Shattuck are particularly relevant.  Regarding independent claim 1, although the primary reference Russin teaches a bedding article with top and bottom panels with fill disposed on between (at least Russin Figs. 9-13) and in combination with Alletto teaches non-uniform stitching pattern creating first and second sized spaces (at least Alletto Fig. 6 elements 35-37), the combination of Russin and Alletto does not teach Applicant’s claimed “wherein the plurality of first sized spaces are not formed in the second portion of the article; wherein the first portion of the article is disposed about at least a portion of the top edge, bottom edge, left edge, or the right edge and the second portion is disposed in at least a portion of the central area; and wherein the central area comprises about 30% to about 90% of the area of the article”.  In other words, Applicant’s claimed invention is directed towards non-uniform stitching patterns separated into a periphery and central area (see Applicant’s Figs. 1-2), but the combination of Russin and Alletto only teaches distribution of spaces throughout the whole bedding article. Shattuck similarly only teaches a distribution of spaces throughout the whole bedding article (at least Fig. 1).  There is no teaching or suggestion in the prior art to result in Applicant’s claimed structure.  The dependent claims are allowed for the same reasons.	 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/11/2022